DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s explanation of the instant invention in pointing the difference with the cited prior art was found to be persuasive. 
Allowable Subject Matter
Claims 1 – 16 and 18 – 23 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowing these claims are found in the Applicant’s Arguments/Remarks (pages 7 – 11) filed July 1, 2022.  Specifically for Claims 1 – 13 and 23, the inventive steps are dispensing a dielectric precursor from a first showerhead towards all of a major outer surface of the substrate and dispensing a mixture containing oxygen and ammonia from a second showerhead towards all of the major outer surface of the substrate. Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.  For Claims 14 – 16 and 18, the inventive steps are rotating the substrate holder to be under a first showerhead, while the substrate holder is being held under the first showerhead, dispensing the silicon precursor from the first showerhead towards a major outer surface of the substrate, rotating the substrate holder to be under a second showerhead, and while the substrate holder is being held under the second showerhead, dispensing the mixture of hydrogen, oxygen, and ammonia from the second showerhead towards the major outer surface.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.  For claims 19 – 22, the inventive steps are dispensing the dielectric precursor from a first showerhead in a first zone over the substrate holder, dispensing the mixture of hydrogen, oxygen, and ammonia from a second showerhead in a second zone over the substrate holder, and moving the substrate holder to repeatedly transfer the substrate between the first zone and the second zone.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        July 27, 2022